Citation Nr: 1108429	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  07-21 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for service connection for a back disability.  

2. Entitlement to service connection for a back disability, claimed as lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1983 to January 1986, and from July 1987 to October 1989.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which declined to reopen a claim for service connection for lumbosacral strain for lack of new and material evidence.  In a March 2008 Supplemental Statement of the Case, the RO reopened the claim and denied service connection.  Notwithstanding the RO's action, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran subsequently relocated, and the claim is currently under the jurisdiction of the RO in Ft. Harrison, Montana.  

The issue of entitlement to service connection for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for lumbosacral strain was denied by rating decision in November 2002, and the Veteran did not appeal.  That decision is now final.

2.  Evidence received since November 2002 is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.



CONCLUSION OF LAW

1.  The evidence added to the record since November 2002 is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The Veteran's original claim for lumbosacral strain was denied by a rating decision in November 2002.  He did not appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the claim can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Evidence is "new" if it was not of record at the time of the last prior final denial of the claim.  It is "material" if, by itself or when considered with previous evidence of record, it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim was previously denied because there was no evidence that he had a back disability.  The newly received evidence indicates that he has a current back disability, and his private physician has related this disability to service.  Therefore, this evidence relates to an unestablished fact necessary to substantiate the claim, constitutes new evidence that is material to the Veteran's claim, and raises a reasonable possibility of substantiating his claim.  As evidence that is both new and material has been received, reopening the claim for service connection for a back disorder, characterized as lumbosacral strain, is warranted.

Notice and Assistance

With regard to the issue of whether new and material evidence has been received to reopen the claim for lumbosacral strain, the Board herein grants in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the claim for service connection for a back disability is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran is seeking service connection for a back disability, which he contends results from injuries suffered in motor vehicle accidents during service.  Service treatment records reflect that the Veteran was involved in a motorcycle accident in November 1983 and a car accident in June 1985.  He complained of back and neck pain on numerous occasions in service. 

The claims folder contains a July 2006 treatment note from G.H., M.D., the Veteran's private physician, who states that he has reviewed service treatment records as well as private treatment notes.  He diagnosed chronic upper back pain secondary to osteoarthritis of the spine, which he opines is related to the Veteran's automobile accident in service.  The note references a "physical intake form dated 12/7/05" which the examiner states is relevant to the Veteran's current condition.  The claims file does not contain a copy of this form.  On remand, an attempt should be made to locate this record, as well as any others which may be pertinent to the appeal.  

The Veteran was afforded a VA examination of his spine March 2007.  The examiner reviewed the record and noted the Veteran's history of motor vehicle accidents in service and subsequent back pain.  After a thorough examination, including x-rays, she diagnosed scoliosis and mild degenerative joint disease of the thoracic spine with elevated RA factor.  She opined that these conditions were not caused by a motor vehicle accident in service and were likely related to age and inherited rheumatoid arthritis factor.  She stated that degenerative joint disease and scoliosis were "probably aggravated by his service related stress and strain."  In a May 2007 addendum, the examiner stated that scoliosis and mild degenerative joint disease were not seen during service and did not present any problems until 15 years later.  She concluded, therefore, that they are "not likely an aggravation factor."  

The VA examination provided in this case is inadequate.  The examiner initially opined that the Veteran's back disorders were probably aggravated by service, yet she did not provide any rationale for this opinion.  She later stated the opposite opinion, and the only rationale provided was that the condition did not cause problems until 15 years after service.  Neither the original opinion nor the addendum considered the Veteran's testimony that he has experienced back pain continuously since service.  A veteran is generally competent to describe the symptoms he has experienced that are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Lay evidence cannot be rejected or deemed nonprobative simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 ( Fed. Cir. 2006).  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, a remand is required to obtain an opinion regarding the etiology of the Veteran's claimed back disability.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79( 2006). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask him to provide a release so that the December 2005 physical intake form referenced in G.H.'s letter, as well as any other pertinent records, may be obtained.  All attempts to obtain these records must be documented for inclusion in the folder.  If any records are located, they should be associated with the claims file.  If there are no records, this must be noted in the folder.

2. Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his claimed back disability.  The claims file must be made available to the examiner for review.  The examiner should conduct a thorough examination, including any tests indicated, and describe any pathology found.  For any diagnosed back disorder, the examiner should provide an opinion as to whether it is  at least as likely as not that any diagnosed back disorder began during service or as a result of any incident of service, to include the vehicle accidents in which the Veteran was involved.

A complete rationale is required for any opinion provided.  The examiner should address any evidence of record that is favorable to the Veteran's claim, to include lay statements describing the onset and extent of his claimed back disability.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3. Review the record and complete any further development, if necessary.  Thereafter, readjudicate the issue on appeal.  If the claim remains denied, the RO should issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


